      Case 1:19-cv-09155-ER Document 31 Filed 01/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PEOPLE OF THE STATE OF NEW
YORK by LETITIA JAMES, Attorney
General of the State of New York,
                                Plaintiﬀ,
                                                                   ORDER
                  – against –
                                                              19 Civ. 9155 (ER)
PENNSYLVANIA HIGHER
EDUCATION ASSISTANCE AGENCY,
d/b/a FEDLOAN SERVICING and
AMERICAN EDUCATION SERVICES,
                                Defendant.


RAMOS, D.J.:

       �e Court is in receipt of the defendant’s letter motion requesting a pre-motion

conference, Doc. 29, and the parties’ joint discovery plan, Doc. 30.

       First, the defendant is granted leave to ﬁle its motion to stay discovery. It may

ﬁle a motion of no more than ﬁve pages by Friday, January 17, 2020. �e plaintiﬀ may

ﬁle an opposition of no more than ﬁve pages by Monday, January 27, 2020. �e

defendant may ﬁle a response of no more than three pages by Monday, February 3, 2020.

�e parties are directed to appear for a hearing on this matter on Friday, February 7,
2020 at 10:00a.m.

       Second, the following discovery plan is approved. �e parties are directed to

appear for a case management conference on Wednesday, December 23, 2020 at

10:30a.m.
            EVENT                                                  DATE
            Last date to amend pleadings/add parties               4/1/2020

            Last date to seek discovery                            6/2/2020
            from federal agencies
            Document production cut-off (parties)                  7/2/2020
         Case 1:19-cv-09155-ER Document 31 Filed 01/07/20 Page 2 of 2




             EVENT                                                  DATE
             Last date for personal service                          9/15/2020
             of interrogatories and requests for admission

             Fact discovery cut-off                                 10/16/2020

             Expert disclosure (initial)                             11/2/2020

             Expert disclosure (rebuttal)                            11/27/2020

             Expert discovery cut-off                                12/18/2020

         Third, the deadline for the defendant to respond to the plaintiﬀ’s initial document

requests is extended to seven days after the Court rules on the defendant’s motion to stay.


It is SO ORDERED.


Dated:     January 7, 2020
           New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.




                                              2
